The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: the status of the most recent parent application needs to be updated.  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3-4, 6, 8-11 and 14-17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the language added to claim 1 the proximal coupling element is required to be releasably joined to the cleaning element.  Applicant pointed to figures 3-4 and paragraphs [0043], [0044] and [0050] of the published application as providing support for the amendments.  Examiner searched the sections that applicant pointed to for support of the changes and found the following language that points to the language as constituting new matter.  From paragraph [0043] "the coupling element 104 has a distally projecting extension member 105 including a plurality of radially extending protuberances 106.  The extension member 105 and protuberances 106 are dimensioned to form an interference fit with a complementary-dimensioned interior cavity 107 of the cleaning element 102, which is accessed through a proximal end opening 108 thereof.  The material(s) used to make the cleaning element 102 and/or coupling element 104 are thus preferably sufficiently compliant relative to each other so that the coupling element 104 is fixedly-joined to the cleaning element 102 by inserting the extension member 105 through opening 108, until the extension member 105 (including the protuberances 106) makes a “snap-fit” connection within the cavity 107." (emphasis added)  While the paragraph does teach alternative methods of joining the cleaning and coupling elements (a frictional fit, a weld, or an adhesive), examiner was not able to find that the cleaning element was released from the coupling element after the two had been joined.  Thus the limitation that the cleaning and coupling element are releasably joined is not supported by the instant disclosure and the limitation constitutes new matter.  For examination purposes, examiner will not exclude the possibility of the coupling and cleaning elements being releasably joined.    
Claims 1, 3-4, 6, 8-11 and 14-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 it is not clear if the requirement that the coupling and cleaning element are separately molded is simply functional language or a structural limitation.  If applicant is claiming the device in its integral form, the language appears to be simply functional language because the process used to form the assembled device.  For example, within the scope of the “separately molded” language is the formation of the components as individual parts that are subsequently assembled/joined into a single structure and the formation of the device by a first molding step to form the coupling element followed by a second molding step to form the cleaning element on the coupling element.   If applicant wishes to claim the cleaning and coupling elements in their separated/preassembly form, the claim should be clear that the elements are not joined but are capable of being and/or configured to be joined to each other.  For examination purposes, examiner will treat claim 1 as attempting to claim the assembled structure from two joinable parts.  In claim 6, it is not clear if applicant is trying to claim a particular size or dimension for the cleaning element based on what it is intended to clean.  The problem is that the test receptacle well is not a positively recited element of what is being claimed and therefore provides no basis to define something such as a shape of the cleaning element.  For examination purposes, claim 6 will be treated simply requiring the cleaning element to have a frustoconical shape.  With respect to claim 8, it is not clear whether the adhesive material is the material from which a substantial amount of the cleaning element is formed, a skin or layer forming the outer surface of the cleaning element or if the adhesive material is a minor component used for a purpose such as joining the cleaning element to the coupling element or assisting during the cleaning process.  For examination purposes the adhesive material will be treated as met if the material from which it is formed/made is one of the materials listed in claim 9.  With respect to claim 10, it is not clear whether the material that generates a static attraction constitutes a major portion of the cleaning element or a minor component in the form of an outer layer or skin which comes into contact with the object being cleaned.  For examination purposes the material which generates a static attraction will be treated as met if the material from which it is formed/made is one of the materials listed in claim 11.  With respect to claims 8 and 10, examiner will not place any restriction on how much of the cleaning element is the adhesive material or the material that generates a static attraction.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6, 10-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudge (US 2013/0116597).  In the at least figures 8-10 and 12-13 of the patent publication Rudge teaches a member (10) including a distal cleaning element (118); and a proximal coupling element (114), the coupling element having a proximal end portion (116) dimensioned to form a frictional fit with a working end of an automated transport arm (see at least paragraphs [0012], the holder is preferably adapted for use with a pipette because a variety of automated equipment exists to hold and manipulate pipettes; [0088], sized to fit over and nest with a pipette tip; and [0106], the holder 114 and associated absorbent probe 118 are removed from the container and placed in a well plate 150 by manually or robotically grabbing the end of the holder opposite the probe 118 or by inserting pipette handling equipment into the open end of the holder, or by robotic handling equipment).   While the distal cleaning element is porous, figure 9 shows it as having a closed end, sidewalls with an outer surface and an opening (126) sized to fit over a solid distal end (120) of the coupling element (see at least paragraph [0089], the absorbent probe 118 has a cavity 126 shaped to conform to the post 120, and preferably slightly smaller so the probe 118 resiliently grips the post 120 to hold the probe on the post).  Thus claim 1 is anticipated.  With respect to claim 4, paragraph [0089] teaches that the absorbent probe 118 has a cavity 126 shaped to conform to the post 120, and preferably slightly smaller so the probe 118 resiliently grips the post 120 to hold the probe on the post.  With respect to claims 6-7, figures 8-9 show the cleaning element having a frustoconical shape (also see paragraph [0089], the probe resembles a truncated cone with a wider diameter base 128 and a narrower diameter distal end 130 that is preferably rounded).  With respect to claims 10-11 and 16-17, paragraph [0080] teaches that the absorbent probes are made from hydrophilic polyolefin or hydrophilic polyester.  Paragraph [0082] teaches making polyethylene hydrophilic for the absorbent probe (also see paragraphs [0017] and [0115]).  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 8-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rudge as applied to claims 1, 4, 6, 10-11 and 16-17 above, and further in view of Avakian (US 3,985,032) or Davis (US 3.640,268).  Paragraph [0081] of Rudge teaches that the probes are designed to absorb fluid.  Paragraph [0081] teaches making polyolefin hydrophilic so that it will absorb fluids.  Rudge does not teach other materials usable to make the absorbent probes/cleaning elements.  
In the patent Avakian teaches a removable, disposable molded plastic tip for use with a spring-loaded plunger-actuated vacuum pipette.  The discharge end of the tip is provided with a solid porous filter member designed to filter a sample fluid during either of fluid entry into, or discharge from, the tip.  Column 2, lines 3-27 describe the filter as being mounted upon the end of the tip member (12) in a manner similar to that shown in Rudge.  The filter may be made from any suitable material such as porous glass, porous plastic, or porous metal, such as a sintered metal.  Some non-solids, such as stretchable polyurethanes, may also be used.  The filter is shown as spherical although this is not a limiting shape and any desired shape may be employed.  The filter has a conical recess (22) which has a taper matching that of the distal portion (18) of the tip member.  The tip member is inserted into the recess so that the filter is retained by means of friction.  The filter can be removed by any suitable means such as, for example, engaging it with the rim R of a cup or other suitable receptacle/surface as shown in figure 3.  
In the patent Davis teaches a swab structure or the like adapted to be removably connected with a pipette structure.  Column 3, lines 14-41 teach that the swab structure for the collection of cellular samples is illustrated in figure 3.  The swab structure is an elongated member (20) having attached at one end a soft flexible material and at the other end appropriate means for detachably assembling the swab structure to the tubular structure (7).  The soft flexible material may be any appropriate material such as rayon, cotton or a foamed plastic such as polyurethane foam.  As illustrated, the soft flexible material is a tube/sleeve (24) of polyurethane foam, closed at one end.  The soft flexible material may be attached to the elongated member by any appropriate means, so long as it is prevented from becoming detached.  As illustrated, in figure 3, the attachment is accomplished with a toothed member (21) which permits the sleeve to freely slide thereover, but which prevents it from being removed (an interference fit).  At the other end of the elongated member there is provided means for detachably attaching the swab assembly (19) to the tubular structure.  This may be accomplished by any appropriate means.     
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use either the friction fit structure of Avakian or an interference fit similar to that of Davis to attach the cleaning element/absorbent probe of Rudge to the coupling element because both are known alternatives capable of performing that function as shown by Avakian and Davis.  It additionally would have been obvious to one of ordinary skill in the art at the time the application was filed to make the cleaning element/absorbent probe of Rudge from a material such as polyurethane as taught by Avakian and Davis because it can be made in a porous form such as taught by Avakian and Davis and because it is an alternative material for making swab/absorbent members as taught by Davis.  Because polyurethane is listed in the instant claims as both an adhesive and as a material that generated a static attraction in claims 9 and 11 respectively, making the cleaning element/absorbent probe of Rudge from it would cover those claims as well.  Additionally, since the cleaning element/absorbent probe of Rudge is made from a single material, making the cleaning element/absorbent probe of Rudge from polyurethane would also cover claims 14-17 as well.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6, 8-11 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending U.S. Patent No. 9,810,622 in view of Rudge and Avakian and Davis.  Claim 23 of the patent is of a scope that totally encompasses the instant claims.  As such it does not require the narrowing further limitations of claim 1 or claims dependent from claim 1.  However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the additionally claimed features to the patented device because of their known use to attach materials to a pipet as shown by Rudge, Avakian and Davis.  The limitations of the dependent claims would also have been considered obvious to one of ordinary skill in the art at the time the application was filed because as shown by Rudge and Avakian or Davis they were known in the relevant art.  
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. In response to the claim changes the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been modified to account for the claim changes.  The changes to the art rejections include withdrawal of the previously applied Schmiedl reference from the rejections and the application of a new reference as anticipatory of certain claims and as the primary reference in the obviousness rejection.  Thus arguments directed toward the previously applied Schmiedl reference in the art rejections are moot.    
With respect to the rejection under 35 U.S.C. 112(a), while the claim changes corrected the previous problem, they also introduced a new problem.  Thus the rejection was modified.  
With respect to the rejection under 35 U.S.C. 112(b), the change to claim 1 still is confusing relative to whether applicant is claiming the assembled device or the components in their unassembled but joinable condition.  First, the “releasably joined” language appears to be claiming the assembled device and appears to have other problems related to sufficient written description of a structure that is capable of being separated after assembled as outlined above.  Second, the wherein statement that the two elements are separately molded includes a scope in which the parts are molded as separated parts configured to be joined together and later assembled to form the cleaning device and a process in which the coupling element is molded and subsequently the cleaning element is molded onto the coupling element in a co-molding type of process.  Since the instant disclosure teaches that both methods are ways of forming the cleaning device, the confusion still exists.  If applicant wishes to claim the elements in their separate state, the best way to do that is to remove the added “releasably joined language and the added wherein statement and add a dependent claim requiring that the closed distal portion of the coupling element is inserted/received in the opening of the cleaning element.  
With respect to claim 6, the test receptacle is not part of the claimed invention since the claims are directed to the cleaning member by itself.  Thus it is not clear what if any limitation on the outer side surface and distal end of the cleaning element is being attempted by referencing an interior surface of the test receptacle well.  Is the language attempting to define the shape of the end of the cleaning element, the length of the cleaning element, the rate at which the diameter of the cleaning element changes or is it language that has no weight on the scope of the claim.  For example, if a test receptacle well has a flat bottom, does that require the cleaning element to have a flat distal end or is a rounded distal end within the scope of the claim?    
With respect to whether or not the material is an adhesive material or a material that generates a static attraction to particles is not well defined in the instant disclosure other than giving a list of materials that can be used for that purpose.  The common/normal definition of an adhesive, to bond or join elements together, does not appear to be what applicant intended to cover by the term adhesive in the instant disclosure since the disclosed materials do not appear to be normally used for that purpose and the cleaning agent is intended to be separated from the receptacle test well.  In fact, instant paragraph [0051] gives a preferred definition of an adhesive material as a material that is tacky, but does not leave a residue on contacted surfaces.  Since this is only a preferred adhesive material, the scope of the language that applicant wishes to cover is broader than that.  Relative to these claims (8 and 10), the language used by applicant appears to be due to applicant’s ability to be their own lexicographer rather than a definition provided in the specification.  Thus it is difficult to determine whether a particular material is an adhesive material or a material that generates a static attraction.  For example, the previously cited Kaihara patent publication teaches a cleaning device to remove align substances adhering to a surface of an optical member.  Paragraph [0029] teaches that the device can be made from silicone or a rubber such as EPDM.  Paragraph [0030] teaches that a cleaning portion 12a is made of substantially rectangular rubber and removes dust (an alien substance) on a surface of a cover glass of a solid image sensing device or a surface of an optical filter in a camera using cohesiveness of the rubber.  The cohesiveness of the soft rubber is realized by causing fats and oils or the like contained in a rubber material to seep out according to so-called bleed.  The fats and oils are effective for attracting dust.  While the explained function is cleaning substances from a surface, it is difficult to tell whether either of these materials is an adhesive material or a material that generates a static attraction to particles is not clear.  The fact that silicone is one of the materials listed by Kaihara and disclosed and claimed in the instant application would point to that being the case and would be a reason to use that reference in an art rejection of claim 8 and 10.  The fact that a rubber is disclosed and claimed is also reason to include the EPDM material in a rejection of those claims.  However, the fact that the soft rubber bleeds fats and oils that are effective for attracting dust brings into question whether it is within the scope of either claims 8 or 10.  However, the fact that the soft rubber bleeds fats and oils that are effective for attracting dust brings into question whether it is within the scope of either claims 8 or 10.   It appears that the “adhesive material” or “a material that generates a static attraction to particles” language is designed to allow applicant to classify/claim any material as a cleaning member within the scope of claims 8 or 10 based on its ability to clean or remove particles from a surface.  But what type of test will be used to make that classification/determination is not clear.  Thus the language is not clear.   
With respect to the obviousness-type double-patenting rejection, examiner notes that applicant has elected to deal with it after allowed claims have been indicated.  The rejection has been modified based on the claim changes.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art teaches structures related to swabs, cleaning elements and porous materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797